 



Exhibit 10.2
TOLLING AGREEMENT

     This Agreement is entered into as of January 1, 2006 between Gregory L.
Reyes (“Reyes”), on the one hand, and Brocade Communications Systems, Inc.,
David House, William Krause, Nicholas Moore, William O’Brien, Christopher
Paisley, Larry Sonsini, Seth Neiman, Neal Dempsey and Sanjay Vaswani
(collectively referred to as “Brocade and its Directors”), on the other, who
agree as follows:
     As consideration for deferring litigation until a later date, the parties
agree that all periods of limitation (statutory or otherwise) affecting any
claims or causes of action which Reyes may have against Brocade and its
Directors or any of them, or which Brocade and its Directors or any of them may
have against Reyes, shall be tolled from January 1, 2006 until the earlier of
(1) January 1, 2008, or (2) forty-five (45) days from the date of service upon
the attorneys for the parties hereto of a written notice terminating this
agreement.
Dated: January 23, 2006

            SNYDER MILLER & ORTON, LLP
      By:   /s/ Luther Orton         Luther Orton
        Attorneys for Gregory L. Reyes     

Dated: January 23, 2006

            WILSON SONSINI GOODRICH & ROSATI
Professional Corporation
      By:   /s/ Nina F. Locker         Nina F. Locker             

Attorneys for Brocade Communications Systems, Inc., David House, William Krause,
Nicholas Moore, William O’Brien, Christopher Paisley, Larry Sonsini, Seth
Neiman, Neal Dempsey and Sanjay Vaswani

 